Citation Nr: 1017371	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
heart condition.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck condition.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and G.B.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to February 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

A hearing was held on August 18, 2009, in Togus, Maine, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.


FINDINGS OF FACT
 
1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed April 2006 rating decision denied the 
Veteran's application to reopen claims of service connection 
for a psychiatric disorder, a back condition, neck condition, 
and a heart condition.  

3.  The evidence received since the April 2006 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claims for service connection 
for a psychiatric disorder, heart condition, back condition, 
and neck condition and does not raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the April 2006 rating 
decision is not new and material and the claim for service 
connection for a psychiatric disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The evidence received subsequent to the April 2006 rating 
decision is not new and material and the claim for service 
connection for a heart condition is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  The evidence received subsequent to the April 2006 rating 
decision is not new and material and the claim for service 
connection for a back condition is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  The evidence received subsequent to the April 2006 rating 
decision is not new and material and the claim for service 
connection for a neck condition is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO sent a letter to the Veteran in November 
2007.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the November 2007 notice letter about the information and 
evidence that is necessary to reopen his claims for service 
connection.  Specifically, the letter stated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.

The letter also indicated that the Veteran's claims for 
service connection for a back condition, neck condition, 
psychiatric disorder, and heart condition were previously 
denied and that new and material evidence was needed to 
reopen those claims.  The letter stated that evidence would 
be considered new if it was in existence and was submitted to 
VA for the first time and that the additional existing 
evidence would be deemed material if it pertained to the 
reason the claims were previously denied.  The Veteran was 
also notified for the reasons of the previous denials of 
service connection.  The Veteran was advised that he must 
submit evidence related to that fact.  The letter further 
stated that new and material evidence must raise a reasonable 
possibility of substantiating the claim and that the evidence 
cannot simply be repetitive or cumulative of the evidence 
that was used when the claims were previously denied.

Based on the foregoing, the November 2007 letter notified the 
Veteran to look to the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(law requires VA to look at the bases for the denial in the 
prior decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  Additionally, 
the August 2008 statement of the case (SOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
reopen his claims for service connection.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the November 2007 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims and that VA was 
requesting all records held by Federal agencies, including 
service treatment records, military records, and VA medical 
records.  Although the letter also informed the Veteran that 
a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on the claim, the 
letter further explained that such evidence could not be 
provided until his claims were reopened.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2007 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also stated that it was the Veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  In 
this regard, the Board notes that the November 2007 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service- connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how effective dates 
were determined.  Therefore, the Board finds that the 
notification requirements have been met.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available private and 
VA treatment records pertinent to the years after service are 
in the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claims.  The Board 
recognizes that the Veteran has not been afforded VA 
examinations with respect to his claims for service 
connection.  However, the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits does not apply in cases 
involving an attempt to reopen a finally adjudicated claim 
unless new and material evidence is presented or secured.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2009).

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

II.	New and Material Evidence

Initially, with respect to the Veteran's application to 
reopen his claim of service connection for a psychiatric 
disorder, the Board notes that the claim of service 
connection for a psychoneurotic disorder was denied by the 
Board in a May 1967 decision.  Although the Board recognizes 
that the issue is now framed as entitlement to service 
connection for a psychiatric disorder, the Board finds that 
the Veteran's current claim is based upon the same factual 
basis as his previous claim, which was first denied in the 
May 1967 Board decision which became final.  38 C.F.R. 
§ 20.1100.  In the decision, the Board acknowledged the 
Veteran's various diagnoses of anxiety, depression, and 
nervousness, but that the Veteran's psychiatric disorder, 
however diagnosed, preexisted service and was not aggravated 
by active service.  As such, it is appropriate for the Board 
to consider this claim as a request to reopen the previously 
denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 
2008).  Thereafter, the Veteran submitted an application to 
reopen his claim of entitlement to service connection for a 
neuropsychiatric disorder, which was reopened by the RO in a 
May 1969 rating decision.  The Veteran appealed the decision 
and the claim was again denied by the Board in a September 
1970 decision.  The Veteran requested reconsideration of the 
claim and in an April 1971 decision the Board determined that 
the benefits sought on reconsideration were denied.  
Subsequently, the Veteran has submitted several petitions to 
reopen his claim for service connection for a psychiatric 
disorder.  The Veteran's application to reopen was addressed 
in a June 1971 rating decision.  The RO reopened the claim 
for a nervous condition and noted that the evidence was 
considered insufficient to establish service connection for a 
nervous condition and the prior decision was affirmed.  The 
Veteran did not submit a notice of disagreement and, 
therefore, the decision became final.  38 C.F.R. § 20.1103.  
The Veteran's application to reopen was denied by a March 
1976 rating decision.  The Veteran did not appeal the 
decision and, therefore, the decision became final.  Id.    
In addition, a July 2002 rating decision denied the Veteran's 
application to reopen and the Veteran submitted a timely 
notice of disagreement with the decision.  The RO issued a 
statement of the case in August 2003, however, the Veteran 
did not perfect the appeal and the decision became final.  
Id.  The Veteran's claim to reopen was last denied by an 
April 2006 rating decision.  The Veteran did not appeal the 
decision and, therefore, it became final.  Id.  

The Veteran submitted a claim to reopen his previously denied 
claim for a psychiatric disorder in October 2007.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).   To reopen 
a previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
'credibility' of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

The Veteran's claim for service connection was last denied by 
the April 2006 rating decision.  The RO explained that the 
Veteran's claim to reopen was denied because there was no 
evidence that the Veteran's psychiatric disorder was related 
to active service.  

The evidence associated with the claims file subsequent to 
the April 2006 rating decision includes VA treatment records, 
the Veteran's assertions and testimony, the Veteran's wife's 
testimony.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claims for service connection for a psychiatric 
disorder.  

With respect to the VA treatment records, the Board 
recognizes that the records reveal continued treatment for a 
psychiatric disorder with diagnoses of bipolar disorder, 
personality disorder, depression, and schizoaffective 
disorder.  However, the previous decisions of record have 
consistently conceded that the Veteran had a current 
disability.  Moreover, these additional VA treatment records 
are not probative in that they do not provide an opinion 
relating any psychiatric disorder to the Veteran's military 
service.  As such, the records do not relate to an 
unestablished fact necessary to substantiate the claim, nor 
do they raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that the VA treatment 
records are not new and material.

With respect to the Veteran's statements and hearing 
testimony, the Board finds that the Veteran's assertions 
alone cannot be dispositive of the issues for purposes of 
reopening the claim.  The record on appeal does not indicate 
that the Veteran has the expertise to provide an opinion that 
requires specialized knowledge, skill, experience, training 
or education, such as an opinion as to the etiology of his 
current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Generally, laypersons are not competent 
witnesses when it comes to offering medical opinions or 
diagnoses, and such evidence does not provide a basis on 
which to reopen a claim of service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  Furthermore, the Veteran's 
assertions with respect to the aggravation of his psychiatric 
disorder during service have already been well documented in 
the record and considered in the prior decisions of record.  
Thus, the Veteran's assertions are not deemed to be 'new and 
material evidence' and cannot serve to reopen the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Finally, with respect to the Veteran's wife's testimony that 
the Veteran was a changed man when he returned from service 
and was physically sick and mentally ill, the Board notes 
that the Veteran's wife submitted essentially the same 
statement in January 1969.  Thus, the Veteran's wife's 
assertions are not deemed to be 'new and material evidence' 
and cannot serve to reopen the claim.  See 38 U.S.C.A.            
§ 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the April 
2006 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the Veteran's 
psychiatric disorder is etiologically related to active 
service or that a preexisting psychiatric disorder was 
aggravated by active service. Accordingly, the Board finds 
that new and material evidence has not been presented to 
reopen the Veteran's previously denied claim for service 
connection for a psychiatric disorder and the claim is 
denied.    

With respect to the Veteran's application to reopen a claim 
of service connection for a heart condition, the record shows 
that the Veteran was denied service connection for a nervous 
condition with a heart murmur in a December 1966 rating 
decision.  The RO explained that there was evidence of 
symptoms of rheumatic heart disease and evidence of a heart 
murmur, but it was noted that the heart murmur was functional 
and part of the neuropsychiatric condition.  The Veteran did 
not appeal the decision with respect to that issue and it 
became final.  38 C.F.R. § 20.1103.  Subsequently, the 
Veteran submitted an application to reopen the claim and a 
July 1971 rating decision reopened the Veteran's claim for a 
heart condition, but denied the claim on its merits.  The RO 
denied the claim on the basis that there was no evidence of a 
current heart condition.  The Veteran's application to reopen 
was last denied by an April 2006 rating decision.  The RO 
acknowledged the evidence of a heart condition, but noted 
that there was no evidence relating a current heart condition 
to active service.  Thus, for the evidence to be new and 
material in this case, it must relate to the unestablished 
fact that a nexus relationship exists between a current heart 
condition and the Veteran's military service.  

The evidence associated with the claims file subsequent to 
the April 2006 rating decision includes VA treatment records, 
the Veteran's assertions and testimony, and the Veteran's 
wife's testimony.  However, the Board finds that such 
evidence is not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claim for service connection for a 
heart condition.  

With respect to the VA treatment records, the Board 
recognizes that the records reveal treatment for coronary 
artery disease and the Veteran's history of a myocardial 
infarction in 2003.  However, the April 2006 rating decision 
acknowledged that the Veteran had a current heart condition.  
The VA treatment records are "new" in that there were not 
included with the claims file at the time of the April 2006 
rating decision; however, they are not material as the 
records do not include any evidence relating a heart 
condition to the Veteran's active service and are absent for 
any notation related to the Veteran's heart murmur.  As such, 
the records do not relate to an unestablished fact necessary 
to substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the VA treatment records are not new and 
material.

With respect to the Veteran's statements and hearing 
testimony, the Board finds that the Veteran's assertions 
alone cannot be dispositive of the issues for purposes of 
reopening the claim.  The record on appeal does not indicate 
that the appellant has the expertise to provide an opinion 
that requires specialized knowledge, skill, experience, 
training or education, such as an opinion as to the etiology 
of his current disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Generally, laypersons are not 
competent witnesses when it comes to offering medical 
opinions or diagnoses, and such evidence does not provide a 
basis on which to reopen a claim of service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Furthermore, the 
Veteran's assertions have already been documented in the 
record and considered by the RO in the prior decisions.  
Thus, the Veteran's assertions are not deemed to be 'new and 
material evidence' and cannot serve to reopen the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Finally, with respect to the Veteran's wife's testimony that 
the Veteran was a changed man when he returned from service 
and was physically sick and mentally ill, the Board notes 
that the Veteran's wife submitted essentially the same 
statement in January 1969.  Further, the Veteran's wife's 
assertions did not specifically mention any heart condition 
and, therefore, her statements do not provide a reasonable 
possibility of substantiating the Veteran's claim that his 
current heart condition is related to service.  Thus, the 
Veteran's wife's assertions are not deemed to be 'new and 
material evidence' and cannot serve to reopen the claim.  See              
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the April 
2006 rating decision continues to be absent.  Specifically, 
there remains no evidence showing that the Veteran's heart 
condition is etiologically related to active service or that 
a preexisting heart murmur increased in severity during 
active service.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
Veteran's previously denied claim for service connection for 
a heart condition and the claim is denied.    

With respect to the Veteran's application to reopen a claim 
of service connection for a back condition, the Veteran was 
denied service connection in a May 1991 rating decision.  The 
Veteran did not appeal the decision and it became final.  
38 C.F.R. § 20.1103.  In a July 2002 rating decision, the RO 
continued the denial of service connection for a back 
condition.  The Veteran submitted a timely notice of 
disagreement and the RO issued a statement of the case in 
August 2003.  However, the Veteran did not perfect the appeal 
and the decision became final.  Id.  The Veteran's 
application to reopen was last denied by the April 2006 
rating decision.  In the April 2006 rating decision, the RO 
explained that in order to reopen the claim of service 
connection, the evidence must show that a back injury 
occurred during active service or evidence to show complaints 
of a back injury during active service.  
The Veteran did not appeal the decision and, therefore, the 
decision became final.  Id.  

The evidence associated with the claims file subsequent to 
the April 2006 rating decision includes VA treatment records, 
the Veteran's assertions and testimony, the Veteran's wife's 
testimony.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claims for service connection for a back 
condition.    

With respect to the VA treatment records, the Board 
recognizes that the records reveal continued treatment for a 
back condition.  However, the previous decisions of record, 
including the April 2006 rating decision, conceded that the 
Veteran had a current disability.  The additional VA 
treatment records are not probative in that they do not 
provide evidence that a back condition was incurred in active 
service.   As such, the records do not relate to an 
unestablished fact necessary to substantiate the claim, nor 
do they raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that the VA treatment 
records are not new and material.

With respect to the Veteran's statements and hearing 
testimony, the Board finds that the Veteran's assertions 
alone cannot be dispositive of the issues for purposes of 
reopening the claim.  The record on appeal does not indicate 
that the appellant has the expertise to provide an opinion 
that requires specialized knowledge, skill, experience, 
training or education, such as an opinion as to the etiology 
of his current disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Generally, laypersons are not 
competent witnesses when it comes to offering medical 
opinions or diagnoses, and such evidence does not provide a 
basis on which to reopen a claim of service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Furthermore, the 
Veteran's assertions that he experienced a back injury during 
service when he fell off an examination table have already 
been documented in the record and considered by the RO in the 
previous rating decisions of record.  Thus, the Veteran's 
assertions with respect to the etiology of his back condition 
and his reported injury during service are not deemed to be 
'new and material evidence' and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Finally, with respect to the Veteran's wife's testimony that 
the Veteran was a changed man when he returned from service 
and was physically sick and mentally ill, the Board notes 
that the Veteran's wife submitted essentially the same 
statement in January 1969 and, therefore, has been associated 
with the record at the time of the April 2006 rating 
decision.  Furthermore, the Veteran's wife's assertions do 
not provide any details regarding his back condition and 
whether it was related to active service or incurred in 
service.  Thus, the Veteran's wife's assertions are not 
deemed to be 'new and material evidence' and cannot serve to 
reopen the claim.  See              38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Significantly, the evidence missing at the time of the April 
2006 rating decision continues to be absent.  Specifically, 
there remains no evidence showing that a back injury or 
disorder was incurred in active service.  Accordingly, the 
Board finds that new and material evidence has not been 
presented to reopen the Veteran's previously denied claim for 
service connection for a back condition and the claim is 
denied.    

Finally, with respect to the Veteran's application to reopen 
a claim of service connection for a neck condition, the 
record shows that the Veteran was denied service connection 
for a neck condition in a February 2004 rating decision.  The 
Veteran did not appeal the decision and it became final.  
38 C.F.R. § 20.1103.  The Veteran's application to reopen was 
also denied by an April 2006 rating decision.  Again, the 
Veteran did not appeal the decision and it became final.  Id.   
The April 2006 rating decision denied the Veteran's claim to 
reopen as there was no evidence that a neck injury occurred 
during active service.  

The evidence associated with the claims file subsequent to 
the April 2006 rating decision includes VA treatment records, 
the Veteran's assertions and testimony, and the Veteran's 
wife's testimony.  However, the Board finds that such 
evidence is not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claims for service connection for a 
neck condition.    

With respect to the VA treatment records, the Board observes 
that there is no notation or documentation related to a 
current neck condition.  Furthermore, there is no evidence 
relating any neck condition to active service.  As such, the 
records do not relate to an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the VA treatment records are not new and 
material.

With respect to the Veteran's statements and hearing 
testimony, the Board finds that the Veteran's assertions 
alone cannot be dispositive of the issues for purposes of 
reopening the claim.  The record on appeal does not indicate 
that the appellant has the expertise to provide an opinion 
that requires specialized knowledge, skill, experience, 
training or education, such as an opinion as to the etiology 
of his current disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Generally, laypersons are not 
competent witnesses when it comes to offering medical 
opinions or diagnoses, and such evidence does not provide a 
basis on which to reopen a claim of service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Furthermore, the 
Veteran's assertions that he experienced a neck injury during 
service when he fell off an examination table have already 
been documented in the record and considered by the RO in the 
previous decisions, including the April 2006 rating decision.  
Thus, the Veteran's assertions are not deemed to be 'new and 
material evidence' and cannot serve to reopen the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Finally, with respect to the Veteran's wife's testimony that 
the Veteran was a changed man when he returned from service 
and was physically sick and mentally ill, the Board notes 
that the Veteran's wife submitted essentially the same 
statement in January 1969 and, therefore, has been associated 
with the record at the time of the previous final rating 
decisions.  Furthermore, the Veteran's wife did not provide 
any details regarding a neck injury that would raise a 
reasonability possibility of substantiating his claim.  Thus, 
the Veteran's wife's assertions are not deemed to be 'new and 
material evidence' and cannot serve to reopen the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the April 
2006 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the Veteran's 
neck condition is etiologically related to active service or 
incurred in active service.  Accordingly, the Board finds 
that new and material evidence has not been presented to 
reopen the Veteran's previously denied claim for service 
connection for a neck condition and the claim is denied.    


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder is denied. 

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a heart condition is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a back condition is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a neck condition is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


